691 S.E.2d 15 (2010)
PARKWAY UROLOGY, P.A. d/b/a Cary Urology, P.A., Petitioner,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF HEALTH SERVICE REGULATION, CERTIFICATE OF NEED SECTION, Respondent, and
Raleigh Hematology Oncology Associates, PC d/b/a Cancer Centers of North Carolina, AOR Management Company of Virginia, LLC, Rex, Hospital, Inc., and Wake Radiology Oncology Services, PLLC, Respondent-Intervenors.
Wake Radiology Oncology Services, PLLC, Petitioner,
v.
North Carolina Department of Health and Human Services, Division of Health Service Regulation, Certificate of Need Section, Respondent, and
Raleigh Hematology Oncology Associates, PC d/b/a Cancer Centers of North Carolina, AOR Management Company of Virginia, LLC, Rex Hospital, Inc., and Parkway Urology, P.A. d/b/a Cary Urology, P.A., Respondent-Intervenors.
Rex Hospital, Inc., Petitioner,
v.
North Carolina Department of Health and Human Services, Division of Health Service Regulation, Certificate of Need Section, Respondent, and
Raleigh Hematology Oncology Associates, PC d/b/a Cancer Centers of North Carolina, AOR Management Company of Virginia, LLC, Parkway Urology, P.A. d/b/a Cary Urology, P.A., and Wake Radiology Oncology Services, PLLC, Respondent-Intervenors.
No. 456P09.
Supreme Court of North Carolina.
January 28, 2010.
Gary S. Quails, Morrisville, for Rex Hospital, Inc.
June S. Ferrell, Assistant Attorney General, for NCDHHS.
K. Edward Greene, Raleigh, for Cancer Centers of NC.

ORDER
Upon consideration of the petition filed by Respondent Intervenors (Cancer Centers of NC, P.C. and AOR Management Co. of Virginia, LLC) on the 9th of November 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order Was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."